DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 08th, 2021 has been entered.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on January 08th, 2021, has been entered. 
Upon entrance of the Amendment, claims 1 and 13 were amended. Claims 1-5 and 7-16 are currently pending. 
Response to Arguments
Applicant’s arguments, filed on January 08th, 2021, with respect to the amended features of claim 1 and claim 13 have been fully considered and are persuasive.  
Reasons for Allowance
Claims 1-5 and 7-16 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 13 are allowable over the prior art of record for the reasons set forth in the Applicant's Remark received on January 08th
Regarding to claim 1, the prior art fails to anticipate or render obvious the limitations including “wherein the control device is between the light emitting source and the base substrate, and the light emitting source is a surface light emitting source” in combination with the rest of limitations recited in claim 1.
Regarding to claim 13, the prior art fails to anticipate or render obvious the limitations including “wherein the control device is between the light emitting source and the base substrate, and the light emitting source is a surface light emitting source” in combination with the rest of limitations recited in claim 13.
Claims 2-5, 7-12, and 14-16 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828